 I)E('ISIONS OF NATIONAL LABOR RELATIONS BOARDNewport News Shipbuilding and Dry Dock CompanyRnd United Steelworkers of America, Petitioner.Case 5 R( 10323October 27, 1978DECISION ANID C'R'I II(CATIION OFRFI PRESENTA'IlVEBY (C AIR, I MAN I ANNIN(; ANI) Mt 1IB RS P-N l I ()\NI) Tio :FS)AI.[Pursuant to a Stipulation for Certification Utpon(onsenlt Ilection. an election by secret ballot vasc onducled under the supervision of the Regional i)i-lector for Region 5 among the employees in the ap-propriate unit on January 31, 1978K. At the conclu-sion of the election, the parties were furnished a tallyof valid ballots which showed that of approximrately'),(kX) eligible voters 17,210 cast valid hallots.2ofwhich 9.093 were for the Peltitioner, 7,548 were forintervenor Peninsula Shiphuilders' Association,' 95,ecre for Intervenor Marine-lndustrial and Transpor-tatioin IJonon,4217 were against participating labororga; ni.atii ,ns. and 2"7 wele challenged. 'Ihe chal-lernged ballots were insufficient in number to affectthie results of the election. On February 6, the Em-ployer and Intervenor PSA filed objections to theelection.In accordance with the National labor RelationsBoard's Rules and Regulations and Statements ofProcedure, Series 8, as amended, the Regional Direc-tor conducted an investigation of the issues raised bythe objections and on May 19 issued and served onthe parties his Report on Objections. In his report theRegional Director recommended that the Employer'sand Intervenor PSA's (obiections he overruled in theirentirety and a certil'ic:tiion of representative be is-sued. Fhercaftcr, the In-mploper and Intervenor PSAfiled exceptions to the Regional l)irector's report andsuiipporting briefs, and tihe Petitioner filed an answer-ing brief.Pursuant to the provisions of Section 3(b) of theNational l abor Relations Act, as amended, the Na-rional abhor Relations Board has delegated its au-thorilt, in this proceeding to a three-member panel.I pton the entire record in this case, the Boardfinds:1. lhe Employer is engaged in commerce withinthe mianing of the Act, and it will effectuate thepurposes of the Act to alsert jurisdiction herein.All i.tes unless .ilher, ise spc ified .aic in 1478I here were s oild ballot:,helrein called Iltcrvenoir PSAlicrc!n rIlled Init 'IeIeIri M I L2. The labor organizations involved claim to rep-resent certain employees of the Employer.3. A question affecting commerce exists concern-ing the representation of the employees of the Em-ployer within the meaning of Section 9(c)(1) and Sec-tion 2(6) and (7) of the Act.4. The following employees, as stipulated by theparties, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Sec-tion 9(b) of the Act:All production and maintenance employees ofthe Newport News Shipyard including appren-tices (production and maintenance depart-ments), all material men, material support em-plo'ees (material expediters and material supplyclerks), toolroom employees, and plant and of-fice clerical employees (drawing clerks, key ma-chine operators, mail carriers, office clerks, re-production clerks, senior office clerks, andsenior reproduction clerks), office janitors, tech-nical employees (MT P' Inspectors, OpticalDetailers, Radiographic Operators, UltrasonicInspectors, and Inspectors). and food serviceworkers, hut excluding 11 employees in PlantProtection Department, including guards, fireprevention employees, plant firemen, rounds-men and fire watchers, all patternmakers (andapprentices), all timekeepers, all salaried em-ployees, all design aides, design apprentices,technical aides, junior designers, designers, se-nior designers and supervisors as defined in theAct.5. The Board has considered the Regional Direc-tor's report, the exceptions and supporting briefs ofthe Employer and Intervenor PSA, the Petitioner'sanswering brief, and the entire record in this case5On August 24, Intersenor PSA moved to reopen the record in order tosubnlilt newl) discovered evidence supporting its objections to the conductof the ele ti ro Specificallr. the motion called for a reopening of the recordfor the ilnited purpose 'to Iet cive intor evidence the affidavit of the individ-uIal who can testifS as to the doublhle voting apd the affidavit oif the BusinessManager of the Peninsula Shipbuilders' Association that the organizationsuspected that It was a ricl[m of espionage. surveillance, and spying andthat Jack I. Howar. a prime tlnited Steelworkers of America organizer, hasdmilitted in print that the Steelworkers had 'sources within PSA who weretelitig us what was going on in their planned meetings.' "lOn September 8, the Board. bh telegraphic order, granted IntervenorPSA's motion to reopen the record "to receive In evidence the two affidavitsdescribed In the motion." On September 15 Intervenor PSA submitted thetw,o affidaits mentioned in the rorder However, Intervenor PSA deviated inmnportant respects from the Board's telegraphic order granting the motiont! reopen the record ( 'ntrrl-t to the iBoard's order. Intervenor PSA did notmake complete service on the parties and instead deleted the names of theIndividual subscribers from the materials which it served on the parties.(oncernilng the alleged double voting, Inter'enor PSA submitted three affl-dasits and two unsworn statements in addition to the affidavit described inthe .original motion With regard toI the alleged surveillance, Intervenor PSAsuhnillted two affidaiit, and one unsworn and undated statement in addi-lmn to the ;iffila.sit of the hbsiness mninager described in the original mo-t ion fo hee de ins an pann letter(the tmnl? explanat.iolnl fo r these desal;ttlons wa1s aIn aIccumpanying letter82 NEWPORT NEWS SHIPBUILDINGand hereby adopts the Regional Director's findings,conclusions, and recommendations, with the follow-ing modifications: "dated September 15. which stated "I would ask the Board to consider thisletter as an additlonal motion to keep the identity of those Ind ilduals {thesubscnhribers to the materials adducedl confidential ' B, telegraphic orderdated September 25 the Board denied this September 15 motion an direcl-ed that the names forthwith be served on all the parties subject to the rightof Intervenor PSA to withdraw any or all of these materials Also on September 25, the Petitioner filed a response to Intervenor PSA's motion it,reopen the record and to the evidence submitted.The materials submitted on September 15 which were outside the scope ofthe original motion to reopen the record, as well as the order granting thatmotion, will be considered an additional motion to reopen the record for thepurpose of admitting more newly discovered evidence We deny this motion, since it is axiomatic that it is not enough that the evidence is newlydiscovered, there must also he a showing that due diligence could tiot haveuncovered the evidence previously. At some point finaliht must occur andthe record must be closed, otherwise Board proceedings could be prolongedinterminably.The matenals submitted reveal that an affiant on Jul) 18 stated that hehad voted twice dunng the election and that he knew of another individualwho did the same However, the motion of August 24 did not mention or,rels on any other statements of a similar nature In fact, it was not kuntil 5sdas', after the affidavit relied upon in making its original motion. 18 daysafter the date of its motion. and 3 days after the motion was granted. thatIntervenor PSA secured additional statements concerning alleged volingirregularities. Similarly. even though the August 24 motion claimed thatIntervenor PSA now had evidence that it was the victim of surseillhnce, thesupplementary statements relating to surveillance are dated September 15,more than 3 weeks after the original motion and I week after it was graniledby the Board In sum, there is no showing that these additlional materialswere newly discovered or that the exercise of due diligence coiuld nol haireuncovered the materials sooner Therefore, we shall not receilse them intoevidence.We now turn to the evidence properly submitted pursuant to the Board',telegraphic order of September 8. We have concluded that this evidencefails to make a prime facie showing of "substantial and material issues"which would warrant setting aside the electionAs regards the double-voting incident. Intervenor PSa, submitted oneemployee's affidavit which, in pertinent part, states, "Just as I was enterinethe voting hboth I felt the ballot in m' hand and noticed it was a thick pieceof paper and tested the paper between my thumb and finger and discoveredI had been given two ballots." The employee further stated that he markedboth ballots for the Petitioner. folded the ballots one inside the oither. placedthe ballots in the ballot box, and left the soting area Ihe emploece alu,stated that he mentioned that he had received two ballots to) several the,employees, one of whom mentioned that the same thing happened to himAccepting. arguendo. that this incident occurred. it is not evidence of chainvoting or any other scheme of widespread vote fraud Although Boardagents are expected to be vigilant that only one ballot he handed to eachvoter, the fact that one voter inadvertently received two ballots and thatanother voter claims that the same thing happened to him, though certainllimproper. is not grounds for overturning the election. The extra hallot castfor the Petitioner was not determinative of the result of this electionAs regards the allegation that the Petitioner engaged In Improper ursell-lance, Intervenor PSA submitted the affidavit of the business manager. w hostated that several individuals hald indicated that the, were approiached tobe informants ftr the Petitioner in return for positions in the PetitionerUnion if the) cooperated The business manager alsol stated that "[w. e knowuthe names of two individuals who were offered money" hs the Petlltoner Itreturn for information regarding Intervenor PSA Finalls. the business nln-ager relied on the admission in a magazine article of one of the prime unliolorganizers that "[wle had sources within PSA who were telling us what wasgoing on in their planned meetings "In the heat of an election campaign where several labor sorganltitlosnsaspire to be the collective-bargaining representative of the employees itdoes not surprise or shock us that one Organization strives to keep abreast ofwhat is going in in the planned meetings of its opponents It would not hepractical for the Board to monitor such conductl absent a showing that therewas a tendency to affect voter choice in the election As no such showringwas made. Internenor PSA failed to present a prima Jfl, .' case of mrterialand substantial issues which would warrant setting aside the electionA. (General Princile/dcsWe are faced with the important and recurringquestion of whether a hearing to develop the facts Isrequired in order to make the necessar, determina-tions concerning the issues raised bh the objectionsto this election. It is well settled that parties dot nothave an absolute nght to a postelection hearine in .arepresentation proceeding.7In order to be entitled toa hearing, the burden is on the objecting party tomake a primal fac(ie showing of "substantial and mate-rial issues" which would warrant setting aside theelection." It Is clear that this qualified right to a hear-ing is consistent with all statutory and constitutionalrequirements.9Prudential considerations underlie the above rules.The Board is under a duty to allocate its limited re-sources in an efficient manner, and the parties rightlyexpect that election cases will he handled expedil-tiously. without unnecessary delay. Finality Is acritical consideration il representation elections. andthe Board should not undulN delay either the cornm-mencement of collective bargaining on behalf of theemployees by the agent they have selected or the sit-naling of the end of a union campaign where themaiority of employees have decided not to select aunion as their representative."Nevertheless, where the objecting parts presents' in the absence of ceceptions thereto. wc adopl I ir, etrnlii the Regionl.[[)lieio'ts recoimncidlation thai the Employer' O)bjectiuns 21di, IS 1. 213inid 24 md. Intierenor PSA's Ohlection 11 he ioerruledIn .Idopting the Regional I)lreclto,l recoimmendation thl the I itplopser'Objeitions 12lJa, 12th). 12(c), 12l, 13 .atid 14 andi IntcicIao l'SA'sOhljectliols HI 1 and \ e h, oerriledl Mecrilmber PenIelh fdirdls init l i ll th.misrepreserntation alleglations for the Iei.lsons sel frtil r ihorpr J, Air,.iiood tairA, , Itn .228 NlRB 1311 1977) ( hairmlan IFannilg wiiould ailoutthe Rcgiona.l Diretot lrc ectlS ionenu aticull that these obh!etlonih c" .cli ltilcdand wcoutlld ailsoplprs tr,'tl, his recotiicntl.itln that t)b c.tio l nand 2I1hbe oierrilled without relMing on .'hlppmrr kirlt )led I rAet. Inr, uprr ' bhlrreaching the a.inle resull under heli standards of Ifs11,tv sod ( erarnit * (i lstvnl /,n 1411 I RB 22)1 19 2l Memliber fluesdalc find, [hat Ithe llcgedmirepresentA lonTs rc insffictent to i, rrnt setil Sne iside the clecionti ilder Irl ts le O( f ile la.wM ember Peni s.grcec isith the Regional i) rc lor that Intcrenor i'S()hjetitl I S holi td hc se Orluled. bhilut Mclehr Pelilol relhc-, n1 thu dlssenting opinion /i )irin sf Ruhher (o, 214 NI RB i114 197vswherein lie t.te( thiatl he would not direct a hearingo it set in election .asidan the hasms of ci nduct nolt ,peLflclsll aIlleged III .I tiellC flId i tt lSee M.sdim tianu turain nI ,mnup in' .20t NI RB "27 ( 19711 t nfil siI 2d 914 l8th ( ir Iq741Ste the Boards Rules and Regul.tltrns. S', 102 tril t) ( I RI12 6hdf se c lss S I R / R ' t11 usissI fa * lni, ins .11 16S I S I 24hrht! Lashoriatriets ,ahi I -loh,,sortei Iliuiin. 217 N LRB 8S9 i19-.enfd '40 F 2d 6t42 t41 ('lr 1I7) 'r * I R. H t Hau Sh,, ( unlpsn .Int 1 -7F 2d 521 4th ( ir 19' i cerlt dcll ded 9 18 IS 917IOnc signlfltcant haciiir ioltuselinh ua.iinst Sa cisual or oveirea.s. spproa:lch In er.arling hlerines is the f.lct th:t, In electlons Inovlsbltng iare.numbers (f coters lld a Illhard-fIuhl Calipalcni. prtetcectltl pilsceedlnln soften tiake i seaTr lo hInfer to cimplete See fIlifhn* Sinulat rurmni (, umhjni 20t3 NI RB It Slo83 DECISIONS OF NATIONAL LABOR RELATIONS BOARDprima facie evidence demonstrating that the electionwas not fairly conducted, we do not hesitate to makethe necessary investments of time and money, norcan we then avoid the concomitant delay in makingour procedures effective. On the other hand, wherethere has been no prima facie showing of misconductwhich would warrant setting aside the election, andthere are no additional facts which need to be devel-oped, the overruling of objections on the basis of anadministrative investigation is "not only proper butnecessary to prevent dilatory tactics by employers orunions disappointed in the election returns." "We agree with the Regional Director's conclusionsthat a hearing is not warranted with regard to theissues raised by the plethora of objections to thiselection and that they should be overruled. However,we do not adopt the Regional Director's entire ratio-nale and do not rely on certain findings made in thereport. In discussing several objections, the RegionalDirector found that "no credible evidence was pre-sented" in support of the alleged misconduct, reliedon the fact that certain statements by employees con-cerning misconduct were "uncorroborated," andconcluded that the "preponderance of evidence failsto establish" certain misconduct. The Regional Di-rector also stated that he attached the "appropriateweight" to all the evidence submitted by the partiesand that 'the supplemental statements submitted bythe Employer from its witnesses seeking to discreditthe affidavits they gave to the Board Agents investi-gating the objections, have only been accorded nomi-nal consideration." Statements of this kind are per-missible from a trier of fact, whose responsibility is toresolve conflicting testimony and to weigh the evi-dence, but they are improper in the context of thedetermination of whether "substantial and materialfactual issues" have been raised by the objections.'2In denying a hearing on an issue, it is necessary toassume the truth of the factual assertions of the ob-jecting party relating to specific evidence concerningspecific events and specific individuals.However, after considering the evidence presentedby the objecting parties and accepting it as true, weagree with the Regional Director's conclusion that nosubstantial or material factual issues have beenraised regarding these objections sufficient to over-turn the election. As regards those objections whereIi N. ..R.B v. Joelin Manufacturing ( orpanv. 314 :.2d 627, 631 632 32d(Cir. 1963); see also Sdlon Manufacturing ( ornpaon v. N I. R B.. 544 F.2dI 108 (I st ( ir 1976): Iniertpe (Compan;', a Divilion of Ilarrs i nlerlipye ( orporation v. N.L.R.B., 401 F.2d 41 (4th COir 1968). cert denied 393 t.S 1049(1969); Sonoco Products (Compan v. N I .R B. 399 F.2d 835 (9th ( ir 1968):N.lR.B v. Sun Drug (o., Inc., 359 1.2d 408 13d (ir 1966): Vr R BO A. Van Storage, Inc. 297 F 2d 74 (5th C(ir 1961).1 See Firesltone Steel Proidue t (C onp ) I lon a; Pire'tonc Itre andRubber ('ompanv, 235 NlRB 548 (1978).improper credibility resolutions were made or wherethe Regional Director improperly weighed the evi-dence, the record reveals the following:B. Employer's Objection 8In support of its Objection 8, the Employer claimsthat more ballots were cast than there were voters inthe January 31 election. Specifically, the Employercontends that the maximum number of individualsthe Employer can account for having on its propertyon January 31, and thereby being in a position tovote, is 17,066, or 179 individuals less than the ballotscast.The Regional Director's investigation "did disclosea discrepancy between the overall number of nameschecked off by the observers and the overall numberof ballots cast in the election." The tally of ballotsshows that the total number of ballots cast was17,245, a figure which includes valid votes and voidand challenged ballots. From this figure, the Region-al Director subtracted 121 ballots on the ground thatthey represent challenges made by the Board agentsto ballots of voters whose names did not appear onthe eligibility list. The remaining figure of 17,124 wasfurther reduced by removing 3 ballots challenged byunion observers on the basis that they were cast bysupervisors or guards whose names did not appearon the voter eligibility list. Thus, the Regional Direc-tor concluded that there were 17,121 valid votes, voidballots, and "on list" challenged ballots cast duringthe election.On the basis of a "review of the voting lists," theRegional Director indicated that 17,137 names werechecked off by election observers. The Regional Di-rector reduced this figure to 17,130 on the groundsthat 7 voters had their names marked off the votingeligibility list prior to the election but nonethelessappeared on election day and voted subject to chal-lenge. The Regional Director concluded that "sub-tracting the number of valid votes, void ballots and"on list" challenged ballots, i.e., 17,121, from thenames checked on the voter list, i.e., 17,130, leavesnine names checked off who apparently did not placetheir ballot in the box."The Employer was furnished a copy of the mastervoting list used in the election, along with a list ofthose challenged in the election. Equipped with theselists, the Employer excepted to the Regional Direc-tor's report, contending that discrepancies in the listsexist which call into question the accuracy of the tal-ly of ballots. The Employer cited instances where in-dividuals were challenged because their names hadalready been marked off the voting list. According tothe Employer, this is suggestive of a scheme of at-84 NEWPORT NEWS SHIPBUILDINGtempted double voting by these individuals or thepossibility that some employees voted under some-one else's name and also voted under their ownnames. In addition, the Employer contends thatthere are 26 individuals who appear on the chal-lenged voter list but are shown on the voting list ashaving voted without being subject to any challenge.Finally, as evidence that employees were checked offwho did not vote, the Employer furnished the Re-gional Director with an affidavit of counsel for theEmployer in which it is stated that one employee con-tacted a shipyard official and indicated that he hadbeen informed that his name was checked off on thevoting list even though he did not vote.The Regional Director's investigation revealed nospecific evidence that any employee cast more thanone unchallenged ballot. In one instance, however,one employee unsuccessfully attempted to vote twicebut cast only one valid ballot, and the second ballotwas cast subject to challenge.As further evidence of voting irregularity which al-legedly cast doubt on the tally of ballots, the Em-ployer provided the Regional Director with thenames of 89 employees who were checked off as hav-ing voted but were absent from work on the day ofthe election.' An additional 48 employees, accordingto the Employer's records, were checked off as hav-ing voted but had ceased working by the designatedtime they were scheduled to vote. According to theEmployer, records of entry were maintained and theRegional Director was provided lists of employeeswho were not at work but were given access passesfor voting purposes and employees who were not atwork but were issued no-pay timecards for votingpurposes.The Employer makes no representation, and theRegional Director's investigation did not find, thatthe shipyard security precautions wvere reliable indic-es of who entered the Employer's facilities on the dayof the election. The Regional Director's investigationrevealed that the security system at the shipyard wasaltered on the day of voting in order to provide fullaccess for voting and that individuals were permittedto enter any gate as long as they presented employeeidentification. The Employer did not challenge any'voter on the grounds that the person's presence at theplant was unaccounted for by company records.On these facts the Regional Director concludedthat "the disparity between the number of names13 By agreement of the parties, on the 2 workdays preceding the electionthe Employer distributed information which notified employees of their as-signed polling places and the designated time they were to vote. Employeeswere normally escorted to their polling areas in groups by their respectivesupervisors. Employees on leave and layoff were sent individual notices ofelection from the Regional Office.checked off and the number of ballots does not byitself, or in conjunction with any or all the other evi-dence presented warrant setting aside the election."The Regional Director noted that the discrepancywas small and that it reflects a greater number ofemployees checked off as voting than the number ofactual ballots counted, rather than vice versa. TheRegional Director also relied on the fact that the ac-tual specific evidence of voting irregularity was limit-ed to one voter who maintained that his name waschecked off as having voted even though he did notvote. The Regional Director concluded that the factthat one employee out of an aggregate of more than17,000 voters may have been inadvertently checkedoff by an observer is not sufficient grounds for set-ting aside the election. In addition, the Regional Di-rector noted that the failure of the Employer to ac-count for the presence of 89 employees on the day ofthe election does not call into question the basic in-tegrity of the election.In agreeing with the result reached by the RegionalDirector in overruling Objection 8 without a hearing,we note that slight discrepancies between the numberof voters checked off as having voted and the actualnumber of ballots cast is insufficient by itself to war-rant setting aside an election. Absent specific evi-dence relating to such discrepancies, it is reasonableto assume that they result either from human erroron the part of observers who keep track of who hasvoted or because certain voters checked off as havingvoted did not in fact cast their ballots upon leavingthe voting booth. We think it is important to keep inmind the realities of the voting process. If an electioncould be set aside or a hearing ordered on the basisthat more voters were checked off than votes cast,then any large election could be easily sabotagedeither by observers who by subterfuge or inadver-tence check off more names than the numbr of per-sons who picked up ballots or by a small number ofvoters whose failure to cast their ballots upon leavingthe voting booth escaped detection by observers orBoard agents.1The Employer's effort to cast doubt on the validityof the tally of ballots does not raise substantial andmaterial issues requiring a hearing. Congress has"entrusted the Board with a wide degree of discretionin establishing the procedure and safeguards neces-sary to fair and free choice of bargaining representa-tives by' employees." "4 The Board's policy is to makefull use of observers who aid Board agents in theefficient processing of voters. The observers not onlyrepresent their principals but also are endowed bythe Board with quasi-official status and with the re-sponsibility to watch the ballot box, identify and14 V L R B s. A J Tower Co. 329 I.S. 324, 330 (1946).85 D[)E(ISIONS OF NATIONAL LABOR RELATIONS BOARDcheck off voters on the eligibilitv list. and mark aschallenged those who vote subject to challenge. Ac-cordingly, the voting list and the list of challenges arecompiled by the observers, who are, of course, underthe direction and supervision of the Board agent incharge of the voting area. F rrors in the importanttask of monitoring who votes and who votes subject,to challenge arc mirninized by the fact that normallyobservers from each party in the election are giventhe responsibility for checking off voters. Thus, inad-vertence or misconduct which inav not be noticed bythe Board agent is often brought to his or her atten-tion by an alert observer In addition, any discrepan-cy discovered by an observer may lead to a voterbeing challenged by either an observer or a Boardagent.The Board has found the assistance of observers tobe virtually indispensable to the administration ofmany elections. However, it must be kept in mindthat in a large election, such as the instant case,where there were 133 observers, the maintenance ofthe voting and challenge lists cannot be expected tohe completely error free. Where errors or discrepan-cies do occur, a voter challenge will often follow. Inthis election, the challenges were not determinativeof the result. In sum, accepting, arguendo, that minordiscrepancies in the compilation of the master votinglist and the challenge list were present, this along, orin conjunction with any other evidence presented. isinsufficient grounds for setting aside the election.The sole evidence of actual misconduct concernsone voter who reported to the Company that hisname was checked off as having voted even thoughhe did not in fact vote. We note that such an occur-rence is not necessarily indicative of vote fraud, sincean observer may have inadvertently checked off thewrong name. In addition, even assuming that this is acase of double voting, an isolated occurrence of dou-ble voting in an election involving over 17,00C votersis not indicative of a general scheme of chain votingor vote fraud and is not by itself sufficient to warrantoverturning the election.'The remaining allegations of irregularities lackspecificity. The Employer's records concerningwhich employees entered the shipyard on electionday were not shown to be reliable enough for ascer-taining with any degree of certainty which employees5 As discussed in fn 5 supra. Intervenor i'SA made a motion on August24 to reopen the record for the admlissimOll :f nelel discovered evidence Ithemotion was subsequently granted, and Intrer enlr PSA submitted an affidl;-vit of one employee who stated that he voted tw ice after a Board agentinadvertently handed him two ballots wtich c,,ere stuck together ilowseel,there Is no evidence that this was part 1f ,t geclicla s ihecnil , fIrlil :r id,although double voting is highly impriper, t1:i ,ingle o, le tid T1 i ffc l theresults of the el.. tion ;ad did not in;,,l d l c i i..r .th, i ld'selection standards requiring a new electiontook steps to travel to the shipyard for the purpose ofexercising their franchise even though they did notreport for work on the day in question. Similarly, thefact that a number of employees listed as voting had,according to the Employer's records, ceased workingprior to their scheduled voting time is not specificevidence that they did not vote before leaving theplant for the day. On the contrary, the fact that theirnames were checked off as having voted leads us toconclude, absent evidence to the contrary, that theydid vote on the day of the election. Thus, except forthe aforementioned single voter, no specific evidencewas presented or discovered that employees listed ashaving voted did not vote on the day of the election.The speculation of the Employer concerning the ac-curacy or legitimacy of the tally of ballots is no sub-stitute for specific evidence relating to actual conductor events which raises material issues that theBoard's election standards have been impugned.'C. Intervenor PSA' S Ohjectionr I L and I DIn support of its Objections I 1. and I D, Interve-nor PSA claims that Board surveillance of votingbooths was not rigorous and that blank ballots wereallowed to be left in voting booths. Intervenor PSApresented one employee who voted at polling place 6who stated that upon entering the voting booth heobserved a 1 2-inch stack of unused ballots on themetal writing table in the booth. This employee stat-ed that the top ballot on the stack looked identical tothe ballot which had been given to him by the Boardagent after he was checked in by the observers. Ac-cording to the employee, he marked his ballot andexited from the voting booth, leaving the stack ofblank ballots undisturbed. The employee did not in-form any Board agents or observers that a stack ofblank ballots remained in the voting booth. He statedthat he did not discuss this incident with anyone un-til several weeks after the election. The recollectionof the employee was that there were voters in front ofand behind him and that there was only one votingbooth in the polling area.The investigation revealed that three Board agentswere assigned to polling place 6 and that there weretwo voting booths located there. The Petitioner andthe two objecting parties each had two observers atthis polling area. The Board agent in charge of thepoll stated that during the course of the election thetwo boting booths were periodically checked byBoard agents and observers. The only item discov-ered during these inspections was a piece of religiousliterature. The Regional Director interviewed severalvoters who voted in the same voting group as the1- sce I'rdmd ' Wla,fi Pr uillr. In .233 Nl.RB 182 (1977)X6 NEWPORT NEWS SHIPBUILDINGemployee who allegedly discovered the ballots. Thesevoters, some of whom were among the first to voteand others among the last to vote, had no recollec-tion of a stack of blank ballots in a voting booth andstated that they heard of no employees who did.On these facts the Regional Director recom-mended that these objections be overruled. The Re-gional Director noted that the employee presented byIntervenor PSA had voted in two prior Board elec-tions and yet found the existence of a stack of blankballots so unremarkable that he did not mention it toeither Board agents or observers on election day andalso did not discuss it with his fellow employees untilweeks after the election. The Regional Director alsorelied, in part, on the fact that no other witness pre-sented evidence relating to the alleged incident or toany other occurrence which would reflect unfavor-ably on the monitoring of the polling booths in ques-tion. Finally, the Regional Director noted that hisinvestigation had revealed no allegation or evidencethat Board agents either deposited balnk ballots inthe voting booth or removed a stack of ballots at anytime during the election.We are in agreement that these objections do notraise substantial and material issues which would ne-cessitate a new election. However, in reaching thisconclusion, we have accepted as true that an employ-ee observed what he thought were blank ballots inthe voting booth at polling place 6. It is clear that thissmall number of ballots, even if they later found theirway into a ballot box as votes for the Petitioner,'7could not have had a determinative effect on theelection result, which showed a 1,500-vote margin ofvictory for the Petitioner. It is significant that thisincident was isolated and involved only I of the 15polling areas. There is no evidence that the incidentoccurred as the result of misconduct on the part ofBoard agents, observers, or the Petitioner. Further,there was absolutely no discussion of the incident bythe employee during the day of the election, and ac-cordingly there was no opportunity for other votersto be influenced by such knowledge. The Board isvigilant that its election processes are not abused,and it is determined that no party have reason toquestion its dedication to the goal of fair and freeelections. On the other hand, the integrity of theBoard's processes will not be fostered by an unrealis-tic insistence that every irregularity, even if isolatedand not determinative of the results of the election,17 The ballots would still have to be spirited from the polling booth to theballot box, which was in the custody of a Board agent and in full view ofobservers. Moreover, it should be noted that if these ballots were cast. thetally of ballots should have revealed that more votes were cast than voterschecked off the master voting list. The Regional Director did not find this tobe the case.will be grounds for a new election and the delaywhich this entails.D. Intervenor PSA 's Objection VIIn support of Objection VI, Intervenor PSA claimsthat Board agents acted in a manner which com-promised their appearance of neutrality. Thus, anobserver for Intervenor PSA stated that during slackperiods of voting at polling place II, he observedthat a female Board agent routinely conversed withone of the Petitioner's observers. The PSA observerclaims that he overheard this observer for the Peti-tioner ask the Board agent where she was staying.When the Board agent replied, this petitioner ob-server asked her if he could get a bottle of liquor andbring it up to the Board agent's room on the night ofthe election. According to the PSA observer, theBoard agent replied in the affirmative.In concluding that this alleged incident at pollingplace II did not entail objectionable conduct, theRegional Director noted that the conversation wasdenied by the Petitioner observer and the Boardagent involved and was not corroborated by anyother witnesses. The Regional Director also statedthat even if the remarks were made there was nodemonstration of an effect on voters since theywould have occurred when no voters were present.Without relying on considerations of corrobora-tion or denial of the remarks, we agree that they werenot sufficient grounds for overturning the election.Board agents must be careful not to overstep the thinline between harmless banter and remarks which canbe construed as evidencing a preference of a Boardagent for one of the parties. However, as pointed outby the Regional Director, any improper remarkswhich might have been made were not prejudicial,since no voters were present at the time the conversa-tion is said to have occurred. We also do not believethat this alleged conversation by I of the 65 Boardagents assigned to this election would have been soinherently prejudicial that it would have destroyedthe appearance of the Board's neutrality."Is In further support of its Objection VI, a PSA observer stated that atpolling place 13 a Board agent included in his instructions to each group ofnew voters who arrived at the polling area that they should make an "X" inthe box of their choice. According to the PSA observer, the agent wouldthen hold a ballot up and, using his finger, make an imaginary 'X" over thePetitioner's box.In concluding that this allegation was without merit, the Regional Direc-tor noted that it was not corroborated by any other observer or by theBoard agent. However. without regard to corroboration, the Regional Di-rector stated: "It is difficult to conclude that voters were given the impres-sion that the Board agent favored the USW when the witness stated that theBoard Agent's instructions included a directive that the voters should makean X in the box of their choice." We agree that these instructions, if true,were not prejudicial and were not of the kind which would reasonably leadto loss of confidence in the Board's impartiality. See NL.R.B. v. DobbsContlmed87 DECISIONS OF NATIONAL LABOR RELATIONS BOARDE. The Employer's Objections 1(h) and l(d);Intervenor PSA's Objection I-HIn support of the Employer's Objections 1(b) andl(d) and Intervenor PSA's Objection I -H, the object-ing parties claim that, contrary to the agreement ofthe parties at the preelection conference, Boardagents refused to allow observers to ascertain theidentity of prospective voters through the utilizationof company security clearance badges. Evidence waspresented that an observer for the Employer at poll-ing place 9 was instructed not to check companybadges after a Borad agent "stated very emphaticallythat the Board was running the election and that ob-servers were there to only observe and not interferewith the Board." This same observer also stated thathe was later told "that the Board was conducting theelection and the agents would take care of any prob-lems."The Regional Director's investigation revealedthat voters at some polling sites were asked only theirnames and the last four digits of their social securitynumbers. At polling site 7, on two occasions whenvoting was very heavy, the Board agents instructedthe observers to ask only for voters' names. However,the observers followed this directive for only a fewminutes, and once the lines of voters diminished theyresumed asking for the last four digits of the employ-ees' social security numbers. The Regional Director'sinvestigation found no instances where observers atany polling sites were precluded from requesting ad-ditional identification from voters or from challeng-ing the votes of any employees whose identity theyquestioned. Thus, at polling places 3, 6, 9, and 12,observers or Board agents in some instances asked tosee identification badges, and at polling place 2 oneobserver for the Employer exercised a challenge to avoter whose identity was not verified by a companyidentification badge.On these facts the Regional Director recom-mended that these objections be overruled. Since ob-servers not satisfied with the identity of a particularvoter could request further identification or utilizethe challenge procedure, the Regional Directorfound that the objecting parties were not prejudicedby the identification system used. The Regional Di-rector concluded that the Board agents did not abusetheir discretion by deviating from the preelectionagreement in order to expedite the efficient pro-cessing of voters.We agree that no substantial and material issuesHouses, Inc., Division of Beech-Nut Life Savers, Inc., 435 F.2d 704 (5th Cir.1970); Wabash Transformer Corporation. 205 NLRB 148 (1973), enfd. 509F.2d 647 (8th Cir. 1975); Wald Sound. Inc.. 203 NLRB 366 (1973)have been raised by these objections. Except for sev-eral occasions of extremely heavy voting at pollingplace 7, identification was made by voters' statingtheir last names and the last four digits of their socialsecurity numbers. Such an identification procedure iscertainly consistent with established Board prac-tices.'9Although Board agents were determined thatthe normal flow of voters not be impeded by cumber-some identification procedures, there is no evidencethat observers were told they could not ask for fur-ther identification where there was doubt concerningthe identity of a prospective voter. Accepting, ar-guendo, that certain observers were under the impres-sion that they were precluded from asking for com-pany identification badges even when they were notsatisfied as to the identity of a voter, these observersstill had the option to utilize the challenge procedure.The Regional Director's investigation revealed thaton at least one occasion such a challenge occurred.We conclude that the deviation from the preelectionagreement of the parties was not an abuse of discre-tion on the part of Board agents who acted to exped-ite the voting and to avoid an undesirable backup ofprospective voters waiting to vote. Inflexible adher-ence to preelection agreements of the parties is to beshunned when the exercise of reasonable discretionon the part of Board agents will better achieve thegoal of an untrammeled election.20F. Employer's Objections 2(c) and 6In support of its Objections 2(c) and 6, the Em-ployer claims that Board agents at polling places 5, 7,9, and 10, contrary to the preelection agreement ofthe parties, left their polling areas and moved to poll-ing place 8. Specifically, the Employer claims thatblank ballot boxes were moved without the boxesbeing sealed and that at polling place 10 the movewas made in the absence of the Employer's ob-servers, who had left after being told they could doso by a Board agent shortly after the closing of thepolls. In addition, once the polling teams from theother areas arrived at polling place 8, it is contendedthat ballot baxes were placed at random, which ena-bled access to them without the knowledge of Boardagents.The Regional Director's investigation revealedthat the polling areas closed at 6 p.m. Shortly there-after, at each of the polling areas, the ballot boxeswere securely sealed in the presence of the observers,,0 See Sec. 11322. 1 of the NLRB Casehandling Manual.21 The Board has discretion as to "whether or not the election should beset aside for irregularities in procedure." N.L.R. B v. Naional Plastic Prod-ucts (o. 175 F.2d 755. 758 (4th Cir. 1949): see also N.L.R. B. v Jesse JonesSausage Compani, 309 F 2d 664 (4th Cir. 1962).88 NEWPORT NEWS SHIPBUILDINGwho signed across the seals on the boxes.2" All ob-servers remained during the sealing of the ballot box-es. Observers and Board agents at each polling sitethen waited, per election agreement, for a bus toreach them for the purpose of transporting blank bal-lots and sealed ballot boxes to the shipyard's appren-tice school, where the vote count was to take place.The investigation further disclosed that the bus raninto unanticipated delays. In most instances, Boardagents and observers had no idea why the bus wastardy or how much longer they would have to wait.Many of the polling areas were unheated despite sub-freezing temperatures and a proximity to the water-front. After enduring the cold for approximately anhour, several of the teams at the unheated pollingareas decided to move to polling place 8 in order thattheir vigil for the bus could continue in a heated en-vironment.Employer observers at polling places 5, 7, and 9indicated that they accompanied the Board agentsand petitioner observers to the heated area and thatthey witnessed no tampering with the sealed ballotboxes or the blank ballot boxes. Observers for In-tervenor PSA at polling places 5. 7, 9, and 10 alsostayed with the ballot boxes until they were safelypicked up by the bus, and they witnessed no tamper-ing with these boxes. At polling place 10, an Em-ployer observer stated that "[s]hortly after the pollsclosed, Board Agent Korch told all of us that thevoting was over for all intents and purposes and thatwe could leave if we wanted to." All observers atpolling place 10 remained until the ballot box wassealed, but both observers for the Employer and onePetitioner observer left the polling area prior to theremoval of ballot boxes to polling place 8.The investigation also revealed that when the busfinally arrived it was discovered that the four addi-tional polling area teams had congregated at pollingplace 8. Thereupon, a Board agent requested thateach polling area gather its own sealed ballot box(es),blank ballot box, voting list, and observers. In hisreport, the Regional Director stated that: "Appar-ently, the ballot boxes were scrutinized by represen-tatives for the parties for signs of tampering and nosuch evidence was discovered." In addition, beforethe ballots were counted a representative for eachparty checked the seals on the ballot boxes, and allrepresentatives were satisfied that the boxes had notbeen tampered with.On these facts the Regional Director concludedthat although the consolidation of waiting pollingteams was not countenanced by the preelection21 The Regional Director noted that at some polling areas observers forthe Employer refused to sign across the seals on the ballot boxes. Hlowever.it is uncontested that the observers witnessed the sealing of the boxesagreement of the parties, it resulted in no prejudice tothe objecting parties. The ballot boxes were securelysealed in the presence of the observers prior to themovement of the boxes, and an inspection by repre-sentatives of each party prior to the counting of theballots revealed no evidence and resulted in no alle-gation of tampering. Thus, the Regional Directorconcluded that it was of no consequence that blankballot boxes were not sealed during the move. Final-ly, the Regional Director found no prejudice fromthe fact that observers for the Employer left pollingplace 10 before the ballot boxes were transferred tothe heated area for eventual pickup. These observersleft of their own free will after the ballot box wassecurely sealed. Furthermore, observers for Interve-nor PSA and Petitioner remained with the ballot boxuntil the final pickup and witnessed no evidence oftampenng.The Employer excepts, contending that the move-ment from the unheated polling sites to polling place8 resulted in a compromising of the Board's electionprocess. The Employer relies primarily on the follow-ing evidence. First, an observer for the Employerstated that during the move from polling place 5 topolling place 8 a union "representative carried a bal-lot box." Second, the Employer's observers statedthat the additional polling teams at polling place 8caused confusion and congestion. Third, accordingto Company Official Vogel, the unexpected arrival ofthe personnel from other polling areas caused theBoard agent in charge to be "visibly shaken," andthis Board agent commented that "she could not un-derstand how such a problem had arisen." Finally,Vogel stated that "when the ballots were collected,the Company made a request to inspect the ballotboxes to ascertain whether any of them had beentampered with. This request was denied."After carefully considering the evidence reliedupon in the Employer's exception, and accepting it astrue, we adopt the Regional Director's recommenda-tion that these objections be overruled. These objec-tions illustrate the unanticipated problems which of-ten arise in the conduct of large elections. Thepolling areas closed at 6 p.m., and the Board agentsin charge of their respective polling areas properlysealed the ballot boxes in the presence of the ob-servers. Several polling areas, unheated and close tothe waterfront, offered little protection from the se-vere weather conditions of that day. A long wait forthe bus to pick up the ballot boxes. along with noinformation as to the reason for the wait or when itwould end, led several Board agents in charge oftheir respective polling areas to conclude that amovement to a heated waiting area was necessary.Although reasonable people can differ whether the89 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdecision of those Board agents was the best one, ourtask is to decide whether it amounted to an abuse ofdiscretion. We think not.Extreme temperatures are sometimes impossible toavoid when conducting a Board election in an indus-trial setting, but once the balloting is over and theballot boxes are securely sealed, Board agents do notabuse their discretion when, faced with an unex-plained departure from the agreed-upon collectionprocedures, they seek shelter from these harsh condi-tions in a manner which does not jeopardize the in-tegrity of the election. It was perhaps inevitable, andcertainly unfortunate, that the congregation of thesefive polling teams resulted in confusion and frayednerves. However, the close proximity of numerousobservers from each party and 18 Board agents mili-tated against any reasonable opportunity arising forthe integrity of the ballot boxes to be violated.22Thisis confirmed by the fact that the ballot boxes wereinspected by a representative for each party prior tothe final tally of ballots and there was no evidence orallegation that they had been tampered with. Simi-larly, the fact that the blank ballot boxes were notsealed and that a union representative carried a bal-lot box from polling place 5 to polling place 8 are notin accordance with usual Board procedures, but, un-der the circumstances, we cannot conclude that theseactions "raise a reasonable doubt as to the fairnessand validity of the election." 23 The blank ballotswere not unattended, and even if individuals bent onfraud had gained access to blank ballots the ballotboxes themselves were safely and securely sealed.There is no evidence that any observer, at the time,objected to the movement en masse to more comfort-able environs. At polling place 5, the six observersassisted the three Board agents in the actual move,making it extremely unlikely that any observer as-signed the task of transporting the ballot box couldaccomplish an untoward act without detection.Again, the fact that there was no evidence of tamper-ing confirms our conclusion that no reasonable pos-sibility of irregularity existed. Finally, the fact thatVogel, a company representative, was denied permis-sion to inspect the ballot boxes when the bus arrivedat polling place 8 is unfortunate. However, a compa-ny representative did inspect the ballot boxes beforethe final tally at the shipyard's apprentice shool andfound no evidence of tampering. In sum, a carefulreview of the evidence regarding the move from sev-22See Polymers, Inc., 174 NLRB 282 (1969), enfd. 414 F.2d 999 (2d Cir.1969). where the Board set forth the appropriate touchstone for this kind ofobjection: "The question which the Board must decide in each case inwhich there is a challenge to conduct of the election is whether the mannerin which the election was conducted raises a reasonable doubt as to thefairness and validity of the election."23 174 NLRB at 282.eral polling places to a centrally heated area revealsno abuse of discretion on the part of Board agents.The attendant confusion is to be avoided in Boardelections, but the presence of 18 Board agents andnumerous observers insured that no reasonable pos-sibility of irregularity resulted therefrom.G. Concluding Findings on Objections to the ElectionConsidered as a WholeThe objecting parties contend that the RegionalDirector failed to consider the evidence as a wholeand instead isolated each objection and considered itin a vacuum. It is further contended that the cumula-tive effect of the various alleged irregularities in thiselection destroyed the "laboratory conditions" neces-sary for the holding of a valid election.The Board exercises vigilance in maintaining thehigh standards of its election processes. However, al-though the Board aspires to laboratory conditions inelection,24it is recognized that "clinical asepsis is anunobtainable goal in the real world of union organi-zational efforts." 25 It cannot be said that this electionwas routine. The logistical obstacles to conducting anelection of this magnitude should not be underesti-mated. In order to accommodate the approximately19,000 eligible voters, 65 Board agents manned 15different polling stations and were aided by well over100 observers representing 4 different parties. On theday of the election, the temperature ranged from ahigh of 34 degrees to a low of 22 degrees. Most poll-ing areas were by necessity close to the waterfront 26and were poorly heated.In addition, the Regional Director's investigationrevealed that the election campaign was hard foughtand intense. Intervenor PSA, an independent labororganization, which has represented the unit in-volved herein for over 25 years, faced the determinedchallenge of Intervenor MITU, which began organiz-ing in August 1976, and the Petitioner, whose effortsformally commenced in August 1977.It is obvious that this election was not error free.However, in our judgment the free choice of thesevoters was not thwarted. Whether or not a valid elec-tion has been conducted can be answered only inlight of the context in which the question is posed.Thus, conduct which might be determinative in asmall unit may very well be isolated in a large unit ofclose to 20,000 voters. Time, place, and circumstanc-es are critical factors, and we are mindful that "what24 General Shoe Corporation, 77 NLRB 124 11948).2 NL.R.B v Sumter PlyIwood Corporation, 535 F.2d 917 (5th (ir. 1976).cert. denied 429 U.S. 1092 (1977).6The Employer's shipyard facilities are over 2 miles in length and arecontiguous to the James River.90 NEWPORT NEWS SHIPBUILDINGis unfair in one situation may be fair in another." 27We embrace the test set forth in The Liberal Mar-ket, Inc.: 28In deciding whether the registration of a freechoice is shown to have been unlikely, the Boardmust recognize that Board elections do not oc-cur in a laboratory where controlled or artificialconditions may be established. We seek to es-tablish ideal conditions insofar as possible, butwe appraise the actual facts in the light of realis-tic standards of human conduct. It follows thatelections must be appraised realistically andpractically, and should not be judged againsttheoretically ideal, but nevertheless artificial,standards. In this connection, we note that a re-alistic appraisal of the effect of antecedent con-duct upon a Board election must, of course, beconcerned with particular acts and their effectupon those of the voters who are directly in-volved; it must also be concerned, however, withthe overall picture of how the totality of the con-duct affects not only the voters directly in-volved, but any others who may or may not beindirectly affected because they are within thevoting unit. In some cases, a nice balancing ofthese considerations may be required. Basically,we feel that the results of a secret ballot, con-ducted under Government sponsorship and withall the safeguards which have been developedthroughout the years, should not be lightly setaside. Like any other contest in which the stakesare high, the losing party is likely to protest theresult, but this Board cannot be influenced byany subjective considerations. Our job is tomake reasonably certain that the election re-flected the true sentiments of the voters. An ev-enhanded application of an objective test is thebest protection against arbitrary administrativeaction.Although Liberal Market involved the effect of an-tecedent conduct upon a Board election, this stan-dard is equally applicable to the alleged wrongfulconduct herein.29We must avoid unrealistic stan-dards which insist on improbable purity of word anddeed on the part of the parties or Board agents.Otherwise, in any hard-fought campaign involving a27 See Joint Anti-Fascisl Refugee Committee v. McGrath. 341 U.S. 123. 162.163 (1951) (Mr. Justice Frankfurter concurnng).2s 108 NLRB 1481. 1482 (1954).2'See Hotel Equities. d/b/a The Regency Hyatt House, 180 NLRB 489,501 (1969).large number of voters, it would be impossible toconduct an election which could not be invalidatedby a party disappointed in the election results.0Applying the above standards, we have consideredthe objections individually and as a whole, and, afteraccepting as true the specific evidence adduced, wehave concluded that the objecting parties have failedto establish a prima facie case that their objectionswarrant setting aside the election herein. Since nosubstantial and material issues have been raised re-quiring a hearing, we adopt the Regional Director'srecommendation that the objections be overruled intheir entirety. Accordingly, as the Petitioner has re-ceived a majority of the valid votes cast, we shallcertify it as the collective-bargaining representativeof the employees in the appropriate unit.CERTIFICATION OF REPRESENTATIVEIt is hereby certified that a majority of the validballots have been cast for United Steelworkers ofAmerica and that, pursuant to Section 9(a) of theNational Labor Relations Act, as amended, the saidlabor organization is the exclusive representative ofall the employees in the following appropriate unitfor the purposes of collective bargaining in respect torates of pay, wages, hours of employment, or otherconditions of employment:All production and maintenance employees ofthe Newport News Shipyard including appren-tices (production and maintenance depart-ments), all material men, material support em-ployees (material expediters and material supplyclerks), toolroom employees, and plant and of-fice clerical employees (drawing clerks, key ma-chine operators, mail carriers, office clerks, re-production clerks, senior office clerks, andsenior reproduction clerks), office janitors, tech-nical employees (MT-PT Inspectors, OpticalDetailers, Radiographic Operators, UltrasonicInspectors, and Inspectors), and food serviceworkers, but excluding I 1 employees in PlantProtection Department, including guards, fireprevention employees, plant firemen, rounds-men and fire watchers, all patternmakers (andapprentices), all timekeepers, all salaried em-ployees, all design aides, design apprentices,technical aides, junior designers, designers, se-nior designers and supervisors as defined in theAct.3o See Mdinm e Manufacturing Company. 203 NLRB at 53091